PER CURIAM.
John Hetherington appeals from the order entered in the District Court1 for the District of Minnesota denying his motion for reconsideration of the order denying his Federal Rule of Criminal Procedure 33 motion for a new trial based on newly discovered evidence, and his 18 U.S.C. § 3582(c)(2) sentence-reduction motion. Because the notice of appeal is not timely as to the underlying order, this appeal raises only the question whether the district court abused its discretion in denying the motion for reconsideration. After careful consideration, we find there was no abuse of discretion. Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

. The Honorable Ann D. Montgomery, United States District Judge for the District of Minnesota.